Jones, J.
It is not right: for if one surmises in Chancery, that he has lost his deed, the court in Chancery ought not, in conscience to help him, for he ought to have taken better care of it. But if the defendant has it, it is conscionable to help the plaintiff; aliter if a stranger had it.
Doderidge, J.
Yet it is the practice, and always allowed in Chancery.
Jones, J.
The Chancery may do as they please. But we ought not to permit the court of Request, who is under our power, to do so.
Doderidge, J.
In my remembrance; the Chancery compelled a man to attorn. But, it will not compell a man to give seizin of a rent seck granted to him. Postea, p. 146.